August 29, 2008

Mr. Geoffrey L. Harrison
Susman Godfrey, L.L.P.
1000 Louisiana, Suite 5100
Houston, TX 77002-5096

Mr. Jon Christian Amberson
Jon Christian Amberson, P.C.
2135 E. Hildebrand Ave.
San Antonio, TX 78209

Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. John F. Carroll
111 West Olmos Drive
San Antonio, TX 78212


Mr. Rolando Cantu
Rolando Cantu & Associates, P.L.L.C.
9805 N. 10th Street
McAllen, TX 78504

RE:   Case Number:  06-0178
      Court of Appeals Number:  13-05-00419-CV
      Trial Court Number:  C-203-05-D

Style:      FOREST OIL CORPORATION AND DANIEL B. WORDEN
      v.
      JAMES ARGYLE MCALLEN, EL RUCIO LAND AND CATTLE COMPANY, INC., SAN
      JUANITO LAND PARTNERSHIP, AND MCALLEN TRUST PARTNERSHIP

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The stay order issued  November  2,
2007 is lifted.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn|
|   |                 |
|   |Mr. Omar Guerrero|
|   |                 |
|   |Mr. Joseph R.    |
|   |Knight           |